 1
                             IN THE UNITED STATES DISTRICT COURT
 2
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4

 5

 6

 7
                                                   )
 8
     UNITED STATES OF AMERICA,                     )   CASE NO. 1:18-cr-00260-DAD-BAM-1
                                                   )   ---------------------------
 9
              Plaintiff,                           )
                                                   )
              vs.                                  )
                                                       ORDER ON DETENTION HEARING
10
                                                   )
11
     ALEJANDRO LOPEZ,                              )
                                                   )
12
              Defendant.                           )
                                                   )
13                                                 )
                                                   )
14                                                 )


15

16
              Based upon the stipulation of the parties, and good cause appearing, the court

17
     grants the Defendant’s request to advance the Detention Hearing date from December 21,

18   2018, to December 20, 2018, at 2:00 p.m.

19
     IT IS SO ORDERED.
20

21   Dated:         December 19, 2018                   /s/   Sheila K. Oberto             .
                                                UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27
                                                   1
28
